The petitioner, Alf Key, was charged in Garvin county, Okla., with the crime of murder. At the preliminary examination he was held to the district court without bail and information was filed against him in the district court of Garvin county, August 7, 1947, and said *Page 82 
Alf Key is now confined in the county jail of Garvin county, at Pauls Valley, Okla.
Application was made to the district court of Garvin county for a writ of habeas corpus and a hearing had thereon and the petitioner, Alf Key, was denied bail.
He has filed his application in this court for a writ of habeas corpus stating that he is not guilty of the crime of murder, as charged, and that proof of his guilt of the charge of murder is not evident nor that the presumption thereof great. This petition was heard by agreement of the parties in this court on October 27, 1947.
It is unnecessary to give a detailed statement of the testimony presented at the hearing before this court. A transcript of the testimony and evidence taken at the preliminary examination and in the district court, on application for writ of habeas corpus, was introduced and oral testimony was also heard by this court. The evidence in the transcript from the proceedings below and the oral testimony taken in this court are sufficient to raise the presumption of a probable case of accidental and not a premeditated and intentional homicide. Upon a careful examination of the evidence and all of the facts, we are of the opinion that proof of petitioner's guilt is not evident nor the presumption thereof great.
For the foregoing reasons the petitioner is entitled to the writ and the same is hereby granted and said petitioner Alf Key is ordered to be released from the county jail of Garvin county upon the giving of bail in the sum of $20,000 to be approved by the court clerk of Garvin county. *Page 83 
In keeping with this order, the writ is hereby granted to the above petitioner in compliance with the order as above stated.
BAREFFOOT, P. J., and JONES, J., concur.